DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because step S102 of Figure 2 contains a misspelling of the phrase –transmit notification--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  Paragraph 9, Line 1:  The word “of” after “most” is not needed.  
Appropriate correction is required.

Claim Objections
Claims 6 and 10 are objected to because of the following informalities:  Claim 6 has a misspelling of the word –match—in line 5.  Claim 10 has a misspelling of the word –match—in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for sensing material inside a specific facility, does not reasonably provide enablement for outside the specific facility.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Specifically, both claims 1 and 15 state that the material leakage sensors are “provided as plural ones within a specific facility” (emphasis added).  This does not explain how a material can be detected outside the same facility.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the management server" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Soo et al [KR 10-2016-0121706] (supplied by applicant) in view of Kim et al [KR 10-2016-0019577] (supplied by applicant).
For claim 1, the system for sensing and notifying material leakage (Paragraph 38: leak detection sensor) taught by Soo includes the following claimed subject matter, as noted, 1) the claimed material leakage sensor is met by the safety detection device (No. 100) including a plurality of wireless sensing device units (Paragraph 31: No. 110), said device units including a plurality of sensor means (No. 111) and configured to sense whether a material including a liquid or gas leaks to the outside of a joint portion or an opening/closing portion (Paragraph 38: sensors may be attached to a welding area or a tank storing fluid substances), 2) the claimed controller is met by the data logger (No. 400) that receives a sensing result from the sensor means (Paragraph 41) and transmits a notification to a security company device (user terminal No. 300), wherein the security company device is a device of a security company in charge of security or guard for the specific facility (Paragraph 30: terminal 300 provides the situation of the facility safety management server 200 to managers and users; Paragraph 71: the terminal 300 is preferably a smart device).  However, there is no mention of the controller transmitting a substance leak notification through a wireless communication module.
The Soo reference does; however, send the data to a management server (No. 200) that in turn sends the data wirelessly to the terminal No. 300.  So wireless communication is present in the Soo reference.  Furthermore, the Kim reference teaches a similar system that detects gas using a wireless protocol in that a control unit (No. 30) wirelessly transmits the data to a wireless transmission/reception unit (No. 50), which then transmits the data to a PC or mobile phone of a person concerned (Paragraph 52).
Using wireless means to send and receive information is not new in the prior art.  The obvious advantages of wireless communication is that the person in charge need not be present at the site in order to be notified of a fluid or gas leak, leaving the person free to attend business elsewhere.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use wireless communication in the system of Soo for the purpose of using a common communication protocol as well as increasing flexibility in the detection system on the part of the managers and users.
For claim 2, not only does the Kim reference include a speaker (No. 45) and display unit (No. 43) on one side of the control unit (Paragraph 51), both references send the sensed information to smart devices such as PCs and mobile phones, both of which produce visual and audible alerts.
For claim 3, the control unit (No. 30) of Kim in provided in the same housing (No. 10) as the sensor unit (No. 20), and the Soo reference collects sensing result values of the sensing device units (No. 110) in its data logger (No. 400) for further transmission to the safety management server (Paragraphs 48 and 49).
For claim 4, the Kim reference transmits measured values to its output unit (No 40), but only transmits an emergency signal when the measured value is less than or exceeds a reference value (Paragraph 42).
For claim 15, the system for sensing and notifying material leakage (Paragraph 38: material leakage) taught by Soo includes the following claimed subject matter, as noted, 1) the claimed controller is met by the data logger (No. 400) configured to receive sensing information from a material leakage sensor (No. 100), including a plurality of wireless sensing device units (Paragraph 31: No. 110), said device units including a plurality of sensor means (No. 111) and configured to sense whether a material including a liquid or gas leaks to the outside of a joint portion or an opening/closing portion (Paragraph 38: sensors may be attached to a welding area or a tank storing fluid substances), and transmit a material leakage notification to a security company device (user terminal No. 300), wherein the security company device is a device of a security company in charge of security or guard for the specific facility (Paragraph 30: terminal 300 provides the situation of the facility safety management server 200 to managers and users; Paragraph 71: the terminal 300 is preferably a smart device).  However, there is no mention of the controller transmitting a substance leak notification through a wireless communication module.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Soo et al in view of Kim et al as applied to claims 1 and 3 above, and further in view of Gyeong [KR 10-1069027] (supplied by applicant).
For claim 5, there is no mention in either reference above of the leakage recognition value being at least one of a current value and a voltage value.
Using voltage or current values to detect or sense gases is not new in the prior art.  The gas detection sensor taught by Gyeong includes a resistance characteristic that is varied by contact with a combustible gas and an amplification circuit that amplifies an output voltage to an output terminal of the gas detection sensor according to its resistance characteristic (Claim 1).  One important advantage of this configuration is that the Gyeong system can detect whether a sensor has been disconnected in order to prevent a malfunction or accident (Paragraph 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an output voltage in the system of Soo for the purpose of preventing disconnection and malfunction of the sensor.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Soo et al in view of Kim et al as applied to claim 1 above, and further in view of Shin [KR 20-0301031] (supplied by applicant) and Sik [KR 10-2017-0013811] (supplied by applicant).
For claim 12, there is no mention of a solar module in either of the references mentioned above.
Solar cells have been used in electronic circuits in general for some time, and have also been used in gas leakage alarms.  The gas detector unit (No. 20) uses an alert portion (No. 30) to emit an emergency signal when a gas is detected.  The device also uses a solar cell (No. 50) that is connected to a rechargeable battery (No. 51) to supply power to a control unit (No. 40).  The obvious advantage of this configuration is that the sensor can be placed anywhere and not have to be connected to any external power source.  Furthermore, since the detector has no electrical wires, a leak would not destroy or damage the wires, thereby insuring operation of the sensor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a solar module on the sensor of Soo for the purpose of allowing the sensor unit to be placed anywhere the user so desires.
Another claimed element not found in the Soo or Kim references is a film protruding outside the main body and covering a circuit and a groove formed in the lower surface to expose the circuit to the outside.
The leak liquid sensing device taught by Sik teaches a band-shaped base layer (No. 120) onto which a sensing circuit (No. 140) is applied over.  On top of the sensing circuit, an adhesive layer and protective layer (No. 130) having sensing holes (No. 131) at various intervals to let in the detected liquid.  The main objective of the Sik reference is to provide a leak detection device having excellent leak detection performance and not easily damaged in an external environment (Paragraph 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a film with openings in it in the system of Soo for the purpose of providing a leak detection device not easily damaged in an external environment.

Claims 6-11, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not fully teach or suggest a controller configured to receive response-to-error information multiple times when a company manager verifies that the leakage notification is in error and then match the multiple response-to-error information with leakage recognition values corresponding to the leakage notifications and store them.  Also, the prior art does not teach or suggest a main body having an opening in conjunction with a camera module, a gas leakage sensing unit placed to face the camera and having a substrate and a photocatalytic material, and an optical module placed adjacent the camera to emit light toward the gas leakage sensing unit.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jeong et al [US 2020/0386816] relates to a detection of battery status having a leak detector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
3/31/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687